MEMORANDUM **
Cecilio Mejia Juarez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order denying his application for asylum, cancellation of re*839moval, and voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law, Popa v. Holder, 571 F.3d 890, 894 (9th Cir.2009), and we dismiss in part and deny in part the petition for review.
We do not consider Mejia Juarez’s challenge to the IJ’s adverse credibility determination because the IJ’s alternative finding that Mejia Juarez did not establish past persecution or a well-founded fear of persecution on account of a protected ground is dispositive of Mejia Juarez’s asylum claim, and he did not challenge this finding before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (this court generally lacks jurisdiction to review contentions not exhausted).
We also do not consider Mejia Juarez’s contentions regarding the fairness of his hearing and continuous presence in the United States because he failed to raise his due process and cancellation of removal claims before the BIA. See id.
Meija Juarez’s contention that his notice to appear was defective because it did not specify the date and time of his removal hearing is foreclosed by Popa, 571 F.3d at 896 (NTA and hearing notice combined satisfied requirements of 8 U.S.C. § 1229(a)(l)(G)(i)).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.